Felton, Chief Judge.
The joint plea in abatement in this case is not the proper ground upon which the joint action as to all parties defendant may be abated. The suit pending against the subcontractor is upon open account. The present suit against the general contractor and its surety, upon the general contractor’s bond, is an action on the bond to which the subcontractor is not a party. All of the defendants or any one or more of them could have filed special demurrers to the petition on the ground of misjoinder of parties and causes of action and the subcontractor could have filed a separate plea in abatement as to him, but the pendency of the action against the subcontractor would not be a ground of abatement of the present action as to the general contractor and its surety. The court did not err in overruling the joint plea of abatement filed by the defendants.

Judgment affirmed.


Bell and Hall, JJ., concur.